United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-2410
                                  ___________
Darrell Hall,                           *
                                        *
              Plaintiff - Appellant,    *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   Eastern District of Arkansas.
                                        *
John J. Callahan, Acting                *
Commissioner Social Security            *         [UNPUBLISHED]
Administration,                         *
                                        *
              Defendant - Appellee.
                                  ___________

                         Submitted:   December 9, 1997
                       Filed:         December 19, 1997
                                  ___________

Before BOWMAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.

      Darrell Hall seeks review of the district court's1 grant of defendant
John J. Callahan's motion for summary judgment in this social security
benefits action.     Because we agree that the ALJ's factual findings
regarding Hall's disability status under the Social Security Act are
supported by substantial evidence on the record as




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
a whole, see 42 U.S.C. § 405(g) (1994); Hall v. Chater, 109 F.3d 1255 (8th
Cir. 1997), we affirm the judgment of the district court. See 8th Cir. R.
47B.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-